Reese, J.
The original action in this case was upon an appeal bond, or undertaking, executed by plaintiff in error and another, for the purpose of enabling one Lizzie Hustern to appeal to the district court of Adams county from a judgment rendered against her b.y a justice of the peace of said -county, in favor of defendant in error.
The petition filed in the district court alleged all the substantial and essential facts, apparently, and set out therein a copy of the bond, together with a copy of the final judgment rendered against said appellant, and of the •officer’s return upon an execution thereon, by which he •certifies that he is unable to find any property of the judgment debtor upon which to levy to satisfy the same.
To this petition plaintiff in error filed a demurrer, which was overruled, and to which he excepted, but refused to plead further. From the judgment, subsequently rendered against him, he removed the cause to this court by proceedings in error.
The cause was filed in this court November 11th, 1885, but no abstract or brief having been filed by plaintiff in in -error, the defendant in error submitted the cause under *49the provisions of rule three of the court, without brief or abstract.
As the only question presented by the demurrer filed in the district court was as to the sufficiency of the petition, we have no other question before us. This petition, as it seems to us, contains all the averments usually required in such cases, and in the absence of any defects being pointed out by plaintiff in error, it will be held good.
The judgment of the district court will therefore be affirmed.
Judgment affirmed.
The other judges concur.